IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 IN THE INTEREST OF: L.K. AND E.K.,            : No. 158 MM 2020
 MINOR CHILDREN                                :
                                               :
                                               :
 PETITION OF: D.K., FATHER                     :


                                       ORDER



PER CURIAM

      AND NOW, this 17th day of November, 2020, the “Petition for Allowance of Appeal

Nunc Pro Tunc,” treated as a Petition for Leave to File Petition for Allowance of Appeal

Nunc Pro Tunc, is DENIED.